Citation Nr: 0415493	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-08 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a genitourinary 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel



INTRODUCTION


The veteran served on active duty from June 1984 to March 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating action.  A 
statement received from the veteran in October 2001 is 
construed as a notice of disagreement.  A statement of the 
case was issued in April 2002, and the veteran perfected his 
appeal in July 2002.  

In his substantive appeal, the veteran requested a hearing 
before a Board Member or Veterans Law Judge.  In a letter 
dated January 20, 2004, the veteran was notified of the date 
and time of the scheduled hearing on April 7, 2004.  On the 
date and time of the scheduled hearing, the veteran failed to 
appear and testify.  No explanation for the failure to appear 
has been offered and it is presumed the veteran no longer 
desires a hearing.  

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A. Left Knee

The veteran is seeking service connection for a left knee 
disability which he contends was aggravated during service 
while playing basketball for the U.S. Air 
Force Base Team.  The service medical records associated with 
the claims folder reflect numerous complaints and treatment 
for left knee pain.  Of note, the veteran's service entrance 
examination states the veteran complained of left knee pain 
after exercise, with tightness and tenderness while playing 
basketball.  

Post-service treatment records reflect that the veteran had 
an x-ray of his left knee in August 2000, which was normal.  
In October 2000, a private physician's report noted the 
veteran complained of bilateral knee pain, assessed as 
chondromalacia overlaying patellar tendonitis.  The post-
service VA treatment records associated with the claims 
folder are absent for any complaints or treatment of left 
knee pain.  The veteran has not been afforded a VA 
examination to determine whether any current left knee 
disability may have had its onset in service, or if pre-
existing service, was aggravated thereby.  VA has a duty to 
obtain a medical examination or opinion when such examination 
or opinion is necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

B. Right Knee

The veteran is seeking service connection for a right knee 
disability, which he contends was incurred during active 
duty.  In his October 2001 notice of disagreement, he 
asserted that he struck his knee on a chair and was taken to 
the emergency room.  The veteran's service medical records 
are absent of any complaints or treatment for a right knee 
disability.

In his July 2002 substantive appeal, the veteran asserted 
that due to over-compensating for his left knee disability, 
his right knee has incurred damage.  While a post-service x-
ray in August 2000 was normal, an MRI in March 2001 reflected 
no meniscal tears, but evidence of degeneration of the 
lateral meniscal and a small Baker's cyst in the popliteal 
fossa.  The veteran later received arthroscopic surgery in 
October 2002 at VAMC Bay Pines.

The veteran has not been afforded a VA examination to 
ascertain the nature of any current right knee disability, 
and whether this disability is the result of over-
compensation for a left knee disability.  The Board notes 
that the veteran is not service-connected for his left knee 
disability.  However, if service connection for the left knee 
is granted, the information the examination will provide will 
be useful in deciding the appeal regarding the right knee.  

C. Genitourinary Disorder

The veteran is seeking service connection for a genitourinary 
disorder, namely sterility, which he contends was incurred 
while on active duty.  In his June 2001 claim, he asserts 
that his sterility is the result of an injury from an 
improper procedure during an in-service testicular biopsy.  
In his October 2001 notice of disagreement, the veteran 
contends that he developed painful testicles after a sports 
injury which resulted in a biopsy revealing his sterility.

The service medical records reflect the veteran's complaints 
of painful testicles.  His entrance examination was absent of 
any complaints or findings of infertility.  A June 1987 right 
testicular biopsy preoperative diagnosis was infertility with 
azoospermia.  The biopsy itself revealed the presence of 
precursor cells in the tubules, but the overall appearance 
was that of Sertoli cells syndrome.

Post-service medical records associated with the claims 
folder are absent of any complaints or clinical findings of 
genitourinary problems.

Given the evidence of in-service complaints and diagnosis, 
and the lack of evidence of a pre-service disability, a VA 
examination is needed to ascertain the nature of any current 
genitourinary disability, and its relationship, if any, to 
service.  

Under the circumstances, these claims are remanded for the 
following:

1.  Ensure that all notice and development required 
by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. 
§ 3.159 has been accomplished.

2.  Schedule the veteran for an orthopedic 
examination of the knees.  Any tests and/or x-rays 
the examiner(s) deems necessary should be 
performed.  Based upon review of the claims file 
and examination of the veteran, the examiner should 
indicate whether the veteran currently has a left 
knee disability, to include arthritis, and if so, 
indicate whether the current diagnosis is 
consistent with any disability/complaints noted in 
service.  If that is the case, the examiner should 
opine whether this disability existed prior to 
service.  If the disability is considered to have 
pre-existed service, the examiner should offer an 
opinion as to (1) whether there was an increase in 
the severity of that disability during service, 
and, if so, (2) whether that increase was due to 
the natural progression of the disease.  

	Regarding the veteran's right knee, the 
examiner should indicate whether the veteran 
currently has a right knee disability, including 
arthritis; whether a Baker's cyst in the popliteal 
fossa of the knee is an acquired disorder; and if 
an acquired right knee disability is present, 
indicate whether it was caused or aggravated by any 
left knee disability.  

3.  In addition, schedule the veteran for a VA 
examination to determine the nature and etiology of 
any genitourinary disability, to include sterility.  
The examiner should review the claims file prior to 
the examination of the veteran.  In any report 
provided, the examiner(s) should set forth the 
disability present and offer an opinion as to 
whether any current disability including 
infertility is a manifestation of a congenital 
defect, and if not, whether it otherwise may be 
considered to have had its onset in service.  

4.  Thereafter, readjudicate the claims.  If the 
benefits sought on appeal remain denied, provide 
the veteran and his representative with a 
supplemental statement of the case.  The 
supplemental statement of the case must contain 
notice of all relevant actions taken on the claim 
for benefits, to include a discussion of all 
pertinent regulations and summary of the evidence 
(including all records associated with the claims 
file following issuance of the supplemental 
statement of the case in November 2002).  Allow an 
appropriate period for response.

No action is required of the veteran until he is further 
informed, and he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



